December    30,   1955


                     Honorable   Hubert W. Green,     Jr.       Opinion      No. S-184
                     Crimins!  Didtiict Attoinep
                     Bexar connty                               Se:    Property     subject to taxation
                     San Antonio., T&as                                for the be&fit      of Bexar County
                                                                      Hospital     District and related
                     De+   Mr. Green:                                 questious.

                                 You request     our opiuion On the following      questions:

                                   il.  h&e     .advtae wbdber  .or .nbt.all pro+&ty appsar-
                           . iag dn 0~ c&rent      t& iolls (Form B 7 Rendered;      Form D -
                             UPrendered;,    Form E + Raihad~;        Form G - St+te and
                             Nattonal Bahkst     F6rm e 2 All Utilities Other Than ?,ailroads)
                             a:.& .subject to-the Levy of the Bexar County Hospital District
                             for *‘peat     1955?     .’

                                 -2.   Please      advik   &ether or not the Bexar Cdanty Tax
..:   .   _.,   ‘.




                            Assessor-Collector          can accept paykent of all tax .items ap-
                            pearing on the 1955 Stak of Texas aud Bexar. ~ouatytax
                            notice without collectlug        the tax l&ted by the Bexar Copntp
                            ~spital      District?
                                                                                                4;
                                   *3. If your answer to our second question is in the
                            affiim&~V~.
                                   (a) What-form       of receipt may be issued
                                  (b) %w will that tax tbat is collected be posted
                                        to oux taxroLLand be reportedon form           pre-
                                        scribed f& ie@rting        tax collections; .,
                                   (c)‘Will    the Ctioatp TaCAssessor-Collector       be
                                         required to send the taxpaper a delinquent tax
                                         statement on the unpaid hospital tax as of ?uly
                                         1, 19568 .
                                   (d) Will the unpaid hospital tax &&come a alien
                                         against t$e prdperty?”

                                  Far&er    stateme&     i.n.$our letter revhal wkh&irtiijeeS~tiOn
                      is directed speclfically.  toward the rolling stock of railroads       Fnd the iuh.u-
                     ‘gible assets of cotipaules    mentioned in Article    7105, Vernon s Ghil Stat-
                     utes, and we are auswertng the question as thus limited.
Hon. Hubert W. Green.            Jr..   page 2   (S-184)



               Article   9, Section     4 of th& Texas     Constitution   provides   iu
part:

                ‘Sec. 4. The Legislature      may by law authorize the
         creation of county-wide       Hospital Districts    in counties hav-
         ing a population in excess of 190,000 and in Galveston
         County, with power to issue bonds for the purchase,              acqui-
        sition, construction,       maintenance and operation of any
         county owned hospital. or where the hospital system is
        jointly operated by a county and city within the county, and
         to provide for the transfer to the county-wide          Hospital Dis-
        trict of the title to any land, buildings or equipment, Jointly
        or separately        owned, and for the assumption      by the district
        of any outstanding bonded indebtedness          heretofore     issued by’
        any county or city for the establishment          of hospitals or hos-
           ital facilities:   to levy a tax not to exceed seventy-five        cents
         P$.75)    on  the  One Hundred   ($100.00)  Dollars    valuation   of  all
        taxable property within such district,        provide4 however-
        such district shall be approved at an election held for that
        purpose, and that only qualified, property taxpaying voters
         in such county shall vote therein: provided further, that
         such Hospital District shall assume full responsibility             for
        providing medical and hospital care to needy inhabitants of
        the county, end thereafter        such county and cities therein
        shall not levy any other tar for hospital purposes;            . . . .*
         (Emphasis       added)

               Section   2 of Article     4494n,   Vernon’s     Civii Statutes,   provides
in part:

              Sec. ‘2. The Commissioners      Court of any county
        which has voted to create a Hospital District shall h&e
        the’ power and the authority, and it shall be its’duty. to
        levy on all property,  subject to hospital ,di.strict taxation
        for the benefit of the District at the same time taxes are
        levied for county purposes,    using the county values and
        the county tax roll, a tan not to exceed seventy-five       cents
        (75$) on the One Hundred Doliers ($100.00)       valuation of
        all taxable property within the Hospital District;      . . . .*
        (Emphasis    added.)

               Article   710$,     V. C. S., provides      in part:

                -Each incorporated railroad company, ferry company,
           bridge company, tnrnpihe. or toll company, oil pipe line
           company, and ail common carrier    pipe line companies  of
       Hon. Hubert W. Green,     Jr.,   page 5   (S-184)



              every character whatsoever,      engaged in thentiansporta-
              tion of oil. and in addition each motor bus company,’ as
              defined in Chapter 270, Acts, Regular Session of the
              Fortieth Legislature,    as amended by the Acts of 1929,
              First Called Session of the Forty-first       Legislature,
              Chapter 78, and each ‘common        carrier   motor carrier’
              operating under certificates    of convenience     and necessity
              issued by the Railroad Commission         of Texas, doing busi-
              ness wholly or in part within this State, whether incor-
              porated under the laws of this State, or of any other State,
              territory,  or foreign country, and every other individuai,
              company, corporation,     or association    doing business   of
              the same character    In this State, In addltion to the ad
              valorem taxes on tangible properties        which are or may be
  ~.          imposed upon them respectively;       by law, shall pay an an-
:::
              nual tax to the State, beginning with the~first day of
              January of each year, on their intangible assets and pro-
              perty, and local taxes thereon to the~cbmtles        in which its
              business is carried on’,...    a (Emphasis      ad& P.)

                     We call your attention to the underscored     portion of Section 4
       of Article IX of our Constitution which provides       “of all taxable property
       within such district.‘     Also to Section 2 of .Article 4494x4 supra, which
       states ‘on all property,    subject to hospital district taxation*.    Article
       7105. supra; provides for a.tax only upon intangible properties         in favor
       of the State and counties, and does not include taxes levied for the bene-
       fit of~.districts or subdivisions  of a county.

                      In State v. Houston & T. C; Ry. Co., 209 S.W. 820 (Tex. Civ.
        App. 1919). the Harris County Ship Charm 1 N‘avigation District,         a taxing
        district which was coterminous       with Iierr~s County. sought to tax the in-
        tangible essets and rolling stock of the railroad.       The act creating-the
        district authorined the taxation of all property ~within the district’         The
        Court interpreted the phrase *within the ~district” to mean property
       ‘I
          actually physically within. such district.      The Court dented the naviga-
        tion, district the right to tax the rolling stock and intaugible assets on the
        $-ouiu3 that such’ properties    did not have a tsxabie situs fin such district,
        in that the Legislature    determined    that such~properties  may be taxed only
        “for the use of the state and the counties.’       We id50 refer you to the foi-
        lowing Texas cases:       Bell Colrnt~ V. Hines, 219 S.W. 556 (Tex. Civ. A p.
        1920)and Texas 81 Pacific Railway Company v. State, 43 S.W.2d 628 PTax.
         Civ. App.-I%l,.

                    You are, therefore.   advised that all property within the Bexar
       County Hospital District    is subject to ad valorem   taxation for the huefit
       of the district.  The rolling stock of railroads    and the intangible assets
          ‘.   .
                   1   ,.I’
                        ~.,   ..




                                   Hon. Hubert W. Green,     Jr..   page 4   (S-184)



                                   of the cor@%atfons  mentioned in Article  7iO5 e.re not within said district
                                   and therefore are not subject to taxation by said district.  This holding is
                                   in accord with Attorney General Opinions O-1777 and O-7469, copies of
                                   which’are enclosed.

                                               It is our further opinion that the Bexar County Tax Assessor-
                                   Collector  cannot accept payment of taxes due tbe S.tate, coax&y and other
                                   political subdivisions   appearing on the tax roll without collecting  the
                                   taxes lawfully levied for the benefit of the Bexer County Hospitai District.
                                    You will note that Section 2 of Article 4494n, supra. speclficaily   requires
                                   that the county tex roll be used.   We are enclosing Attorney General Opin-
                                    ion O-1262 which holds’that ail texes properly appearing upon the general
                                   tax rolls must be paid in their entirety.

                                               Your third question    was predicated          upon an affirmative   answer
                                   to your second question.


                                                                      SUMMARY

                                                 Ail property within the Bexar County Hospital District
                                          is subject to ad valorem     taxation for the benefit of the Dis-
                                          trict.    The roliing stock of railroads  and the intangible as-
                                          sets of the companies mentioned inArtiCle        7105, V. C. S..
                                          are not within said~district    and are not subject to taxation
                                          for the benefit of the district.
. . ..+
                                               The Bexar County ~Tex Assessor-Colletitor       camtot accept
                                          payment of other taxes appearing upon the tax rolls withoht
                                          also collecting the Bexar County‘Hospitai    District taxes.

                                                                             Yours     very    truly.
                                   APPROVED:
                                                                             JOHN BEN SHEPPERD
                                   J. A Amls,   Jr.                          Attorney General
                                   Reviewer,

                                   Mary K. Wail
                                   Reviewer
                                                                                       W. V. Geppert
                                   L. W; Gray                                          Assistant
                                   Special Reviewer

                                   Davis Grant
                                   First Assistant

                                   John Ben Shepperd
                                   Attorney General